U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to 000-53272 (Commission File Number) DÉCOR PRODUCTS INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8211061 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) No. 6 Economic Zone, Wushaliwu, Chang’an Town Dongguan, Guangdong Province, China (Address of principal executive offices) (86) 769-85533948 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Number of shares of common stock outstanding as of November 21, 2011:7,341,122 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PageNo. ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets as of September 30, 2011 and December31, 2010 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine months ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2011 and 2010 3 Condensed Consolidated Statement of Stockholders’ Equity for the Nine months ended September 30, 2011 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. REMOVED AND RESERVED 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 22 SIGNATURES 23 ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) September 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Inventories Advances to suppliers Deposits and prepayments Total current assets Non-current assets: Plant and equipment, net Construction in progress TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $ $ Short-term bank borrowings Current portion of long-term bank borrowings Convertible notes Promissory notes Amount due to a related party Income tax payable Accrued liabilities and other payable Total current liabilities Long-term liabilities: Long-term bank borrowings Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 1,666,667 shares authorized; 0 shares issued and outstanding, respectively - - Common stock, $0.001 par value; 33,333,333 shares authorized; 6,866,122 shares issued and outstanding, respectively Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. - 1 - DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues, net $ Cost of revenue (inclusive of depreciation) Gross profit Operating expenses: Sales and marketing ) General and administrative ) Total operating expenses ) Income from operations Other income (expense): Interest income Interest expense ) Income before income taxes Income tax expense ) NET INCOME $ Other comprehensive income: - Foreign currency translation gain COMPREHENSIVE INCOME $ Net income per share – Basic $ Net income per share – Diluted $ Weighted average common share outstanding – Basic Weighted average common share outstanding – Diluted See accompanying notes to condensed consolidated financial statements. - 2 - DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Loss on disposal of plant and equipment Interest expenses, non-cash - Changes in operating assets and liabilities: Accounts receivable, trade ) ) Advances to suppliers ) Deposits and prepayments - Inventories ) ) Accounts payable, trade ) ) Income tax payable ) Accrued liabilities and other payable Net cash provided by operating activities Cash flows from investing activities: Payments on plant and equipment ) ) Proceeds from disposal of plant and equipment - Payments on construction in progress ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Advance from (repayment to) a related party ) Payments on convertible notes ) - Proceeds from short-term bank borrowing - Proceeds from long-term bank borrowings Payments on short-term bank borrowing - ) Payments on long-term bank borrowings ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) BEGINNING OF PERIOD END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. - 3 - DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (Currency expressed in United States Dollars (“$"), except for number of shares) (Unaudited) Common stock Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders’ equity No. of shares Amount Balance as of January 1, 2011 $ Net income for the period - Foreign currency translation adjustment - Balance As of September 30, 2011 $ - 4 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States of America (“GAAP”) and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of December 31, 2010 which has been derived from audited financial statements and these unaudited condensed financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended September 30, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2011 or for any future period. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and Analysis of Financial Condition and Results of Operations and the audited financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2010. NOTE 2 – ORGANIZATION AND BUSINESS BACKGROUND Décor Products International, Inc. (“DCRD” or the “Company”) was organized under the laws of the State of Nevada on January 11, 2007 as Murals by Maurice, Inc. On July 1, 2009, the Company changed to its current name. The Company, through its subsidiaries, mainly engaged in the manufacture and sales of furniture decorative paper and related products in the People’s Republic of China (the “PRC”). All the customers are located in the PRC. NOTE 3 －GOING CONCERN UNCERTAINTIES The accompanying condensed consolidated financial statements have been prepared using the going concern basis of accounting, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of September 30, 2011, the Company was in default on the repayment of convertible notes and promissory notes with an aggregate amount of $1,983,720, which became immediately due and payable. In addition, on or about May 19, 2011, a default judgment was entered against the Company in connection with $140,000 in principal amount of promissory notesowed by the Company._ The continuation of the Company as a going concern through September 30, 2012 is dependent upon the continuing financial support from its stockholders or negotiation of repayment terms of these liabilities. Management believes the existing shareholders will provide the additional cash or renegotiate the terms of its liabilities to meet the Company’s obligations as they become due. These factors raise substantial doubt about the Company’s ability to continue as a going concern. These condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets and liabilities that may result in the Company not being able to continue as a going concern. - 5 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) NOTE 4 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. l Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amount of assets and liabilities in the balance sheets and revenues and expenses during the periods reported. Actual results may differ from these estimates. l Basis of consolidation The condensed consolidated financial statements include the accounts of DCRD and its subsidiaries. All significant inter-company balances and transactions within the Company have been eliminated upon consolidation. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. l Accounts receivable Accounts receivable are recorded at the invoiced amount and do not bear interest, which are due within contractual payment terms, generally 90 to 180 days. Credit is extended based on evaluation of a customer's financial condition. Accounts receivable outstanding longer than the contractual payment terms are considered past due. Past due balances over 180 days and over a specified amount are reviewed individually for collectibility. Management reviews the adequacy of the allowance for doubtful accounts on an ongoing basis, using historical collection trends and aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history and the current economic conditions to make adjustments in the allowance when it is considered necessary. When receivable balances are determined to be uncollectible, these balances are written off. The Company does not have any off-balance-sheet credit exposure related to its customers. As of September 30, 2011 and December 31, 2010, the Company did not record an allowance for doubtful accounts. l Inventories Inventories consist of raw papers, painting materials and components used in the manufacture of the Company’s products and the related parts and supplies. Inventories are stated at the lower of cost or net realizable value, with cost being determined on a weighted average basis. Costs include purchased cost of papers and painting inks, direct labor and manufacturing overhead costs. The Company periodically reviews historical sales activity to determine excess, slow moving items and potentially obsolete items and also evaluates the impact of any anticipated changes in future demand. The Company provides inventory allowances based on excess and obsolete inventories determined principally by customer demand. As of September 30, 2011 and December 31, 2010, there was no allowance for obsolete inventories, nor have there been any write-offs. l Advances to suppliers The Company makes advances to certain vendors for purchase of its inventory items or material. The advances to suppliers are interest free and unsecured. Advances to suppliers are recorded when payment is made by the Company and relieved against inventory when goods are received. All inventory items or raw materials relating to these advances are subsequently made delivery to the Company. - 6 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) l Plant and equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Expected useful lives Residual value Plant and machinery 3-10 years 3 % Leasehold improvement Shorter of 10 years or lease term 0 % Motor vehicles 3-5 years 3 % Office equipment 3-5 years 3 % Expenditure for repairs and maintenance is expensed as incurred. When assets have retired or sold, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in the results of operations. Depreciation expense for the three months ended September 30, 2011 and 2010 were $694,916 and $481,281, which included $725,709 and $478,452in cost of revenue, respectively. Depreciation expense for the nine months ended September 30, 2011 and 2010 were $2,052,501 and $1,106,773, which included $2,050,473 and $1,098,268 in cost of revenue, respectively. l Construction in progress Construction in progress is stated at cost and represents the cost of acquiring contracts to build additional printing lines and related facilities and prepayments to equipment vendors or builders during this construction (until it is substantially complete and ready for its intended use). No provision for depreciation is made on construction in progress until such time as the relevant assets are completed and put into operational use. No capitalized interest was incurred during the period of construction. The Company is constructing a new manufacturing facility for the production of laminated boards, in an area of 100,000 square feet, adjacent to the existing facility, which is scheduled to be completed in the first quarter of 2012. l Valuation of long-lived assets In accordance with the provisions of Accounting Standards Codification (“ASC”) Topic 360-10-5, “Impairment or Disposal of Long-Lived Assets”, all long-lived assets such as plant and equipment and construction in progress held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is evaluated by a comparison of the carrying amount of assets to estimated discounted net cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value of the assets. There has been no impairment charge for the periods presented. l Revenue recognition In accordance with ASC Topic 605, “Revenue Recognition”, the Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured. The Company derives revenues from the sales of decorative furniture paper and related products. The Company recognizes its revenues net of value-added taxes ("VAT"). The Company is subject to VAT which is levied on the majority of the products at the standard rate of 17% on the invoiced value of sales. Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by the Company in addition to the invoiced value of purchases to the extent not refunded for export sales. The Company experienced no material product returns and recorded no reserve for sales returns for the three and nine months ended September 30, 2011 and 2010. - 7 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. l Comprehensive income ASC Topic 220,“Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated other comprehensive income, as presented in the accompanying consolidated statement of stockholders’ equity, consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. l Income taxes Income taxes are determined in accordance with ASC Topic 740, “Income Taxes” (“ASC 740”). Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Any effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. ASC 740 prescribes a comprehensive model for how companies should recognize, measure, present, and disclose in their financial statements uncertain tax positions taken or expected to be taken on a tax return. Under ASC 740, tax positions must initially be recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions must initially and subsequently be measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and relevant facts. For the three and nine months ended September 30, 2011 and 2010, the Company did not have any interest and penalties associated with tax positions. As of September 30, 2011, the Company did not have any significant unrecognized uncertain tax positions. The Company conducts major businesses in the PRC and is subject to tax in this jurisdiction. As a result of its business activities, the Company files tax returns that are subject to examination by the foreign tax authority. l Net income per share The Company calculates net income per share in accordance with ASC Topic 260,“Earnings per Share.” Basic income per share is computed by dividing the net income by the weighted-average number of common shares outstanding during the period. Diluted income per share is determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock options. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion will be anti-dilutive. For the nine months ended September 30, 2011, the Company has outstanding warrants exercisable into 1,048,333 shares of its common stock that were excluded from its diluted income per share as the exercise price of the warrants was higher than the average market price of the common stock during the period, thereby making the warrants anti-dilutive under the treasury method. There was no movement during the periods reported. - 8 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) l Foreign currencies translation Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency using the applicable exchange rates at the balance sheet dates. The resulting exchange differences are recorded in the statement of operations. The reporting currency of the Company is the United States Dollar ("US$"). The Company's subsidiary in the PRC maintains its books and records in its local currency, Renminbi or Yuan ("RMB"), which is the functional currency as being the primary currency of the economic environment in which the entity operates. In general, for consolidation purposes, assets and liabilities of its subsidiaries whose functional currency is not US$ are translated into US$, in accordance with ASC Topic 830-30, “Translation of Financial Statement”, using the exchange rate on the balance sheet date. Revenues and expenses are translated at average rates prevailing during the period. The gains and losses resulting from translation of financial statements of the Company’s foreign subsidiaries are recorded as a separate component of accumulated other comprehensive income within the statement of stockholders’ equity. Translation of amounts from RMB into US$1 has been made at the following exchange rates for the respective period: September 30, 2011 September 30, 2010 Period-end RMB:US$1 exchange rate Period average RMB:US$1 exchange rate l Related parties Parties, which can be a corporation or individual, are considered to be related if the Company has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operational decisions. Companies are also considered to be related if they are subject to common control or common significant influence. l Segment reporting ASC Topic 280, “Segment Reporting” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company operates in one reportable operating segment in the PRC. l Fair value of financial instruments The carrying value of the Company’s financial instruments: cash, accounts receivable, advances to suppliers, deposits and prepayments, accounts payable, income tax payable, amount due to a related party, accrued liabilities and other payables approximate at their fair values because of the short-term nature of these financial instruments. Management believes, based on the current market prices or interest rates for similar debt instruments, the fair value of short-term and long-term bank borrowings approximate at their carrying amounts. The fair value of convertible notes and promissory notes approximate at their carrying amounts. The Company also follows the guidance of ASC Topic 820-10, “Fair Value Measurements and Disclosures” ("ASC 820-10"), with respect to financial assets and liabilities that are measured at fair value. ASC 820-10 establishes a three-tier fair value hierarchy that prioritizes the inputs used in measuring fair value as follows: Level 1 : Inputs are based upon unadjusted quoted prices for identical instruments traded in active markets; Level 2 : Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3 : Inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques, including option pricing models and discounted cash flow models. - 9 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) l Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. NOTE 5 – CONVERTIBLE NOTES At September 30, 2011 and December 31, 2010, the carrying value of the convertible notes payable was $1,578,720 and $1,772,254, respectively and the debt discount was fully amortized. During the nine months ended September 30, 2011, the Company made a partial repayment of $193,534 to Ms. Shi and Mr. Zhuang, the holders of the Convertible Notes. The unpaid portion of convertible notes matured and became due on November 10, 2010. Since the the Company did not pay the convertible notes when they became due, an event of default occured. During the period of default, the interest rate increased from 8% to 16%. In addition, Ms. Shi and Mr. Zhuang are entitled to retain the proceeds from the sale of the assets of Dongguan CHDITN Printing Co., Ltd. ledge and the 13,532,000 shares of the Company’s common stock owned by Liu Rui Sheng to the extent of the unpaid interest and principal of the convertible notes. Ms. Shi and Mr. Zhuang shall have recourse for the outstanding balance. The Company has been in negotiations with the holders of the convertible notes regarding the Company’s November 10, 2010 default, but has not yet reached an agreement as to a repayment schedule. NOTE 6 –PROMISSORY NOTES As of September 30, 2011, the $405,000 in principal amount of promissory notes, which are also convertible into common stock, became immediately due and the Company has been in negotiations with the holders of the promissory notes, but has not yet reached an agreement as to repayment schedule. In accordance with the terms and conditions in promissory notes, if the Company defaults in the payment of principal or interest due on the promissory notes, the holder of promissory notes (the “holder”) shall be entitled to receive and the Company agreed to pay all reasonable costs of collection incurred by holder, including, without limitation, reasonable attorney’s fees for consultation and suit. If any payment due is not made and remains unpaid for ten (10) days, it is in default hereof. Any such payment in default shall bear interest at 18% per annum. Should any payment not be made when due, there shall also be a late charge equal to 5% of the amount of the installment of principal or interest which is paid after the due date. In the event of default hereunder, the entire unpaid balance hereof shall, at the option of the holder, become due and payable upon demand. All costs and fees (including reasonable fees and disbursements of legal counsel) incurred by the holder as the result of any default by anyone liable hereunder or as the result of any collection effort by the holder shall also be due and owing to the holder. Failure to exercise any right shall not be deemed a waiver of the right to exercise the same at any subsequent date, or event. NOTE 7 – AMOUNT DUE TO A RELATED PARTY As of September 30, 2011, amount due to a related party represented temporary advances made by Mr. Liu, the director of the Company, which was unsecured, interest-free with no fixed repayment term. NOTE 8 – ACCRUED LIABILITIES AND OTHER PAYABLE September 30, 2011 December 31, 2010 VAT payable $ $ Accrued payroll and benefit costs Accrued operating expenses Other payable $ $ - 10 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) NOTE 9 –BANK BORROWINGS Bank borrowings consisted of the following: September 30, 2011 December 31, 2010 Short-term bank loans, payable to financial institutions in the PRC: Equivalent to RMB10 million (2010: RMB10 million) with effective interest rate at 6.94% per annum, payable monthly, due October 10, 2011, secured by a unrelated third party on a cross-guarantee basis $ $ Equivalent to RMB5 million with effective interest rate at 8.528% per annum, payable monthly, due July 11, 2012, secured by a unrelated third party on a cross-guarantee basis - Total short-term bank borrowings $ $ Long-term bank loans, payable to financial institutions in the PRC: Equivalent to RMB0 (2010: RMB297,197) with effective interest rate ranging from 7.02% to 9.83% per annum, payable monthly, due January 16, 2011, collateralized by certain plant and machinery $ - $ Equivalent to RMB0 (2010: RMB176,685) with effective interest rate ranging from 7.02% to 9.83% per annum, payable monthly, due January 17, 2011, collateralized by certain plant and machinery - Equivalent to RMB20,000,000 (2010: RMB0) with effective interest rate at 8.418% per annum, payable monthly, due September 20, 2016, collateralized by certain plant and machinery - Equivalent to RMB7,000,000 with effective interest rate at 6.65% per annum, payable monthly, due March 8, 2015, guaranteed and secured by the director Total long-term bank borrowings Less: current portion ) ) Total long-term bank borrowings, non-current portion $ $ - 11 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) As of September 30, 2011, the minimum future payments of the aggregate bank borrowings in the next five years are as follows: Year ending September 30: $ Total borrowings $ NOTE 10 – INCOME TAXES For the nine months ended September 30, 2011 and 2010, the local (United States) and foreign components of income (loss) before income taxes were comprised of the following: Nine months ended September 30, Tax jurisdictions from: - Local $ ) $ ) - Foreign Income before income taxes $ $ The effective tax rate in the periods presented is the result of the mix of income earned in various tax jurisdictions that apply a broad range of income tax rates. The Company has subsidiaries that operate in various countries: United States, BVI and the PRC that are subject to taxes in the jurisdictions in which they operate, as follows: United States of America The Company is registered in the State of Nevada and is subject to the tax laws of the United States of America. British Virgin Islands (BVI) Under the current BVI law, Wide Broad Group, Ltd. (“Wide Broad”) is not subject to tax on its income or profits. For the nine months ended September 30, 2011 and 2010, Wide Broad suffered from an operating loss of $226,497 and $248,253, respectively. The PRC The Company generated its income from a subsidiary operating in the PRC for the nine months ended September 30, 2011 and 2010, which is subject to the Corporate Income Tax Law of the People’s Republic of China (the “New CIT Law”) at a unified income tax rate of 25%. - 12 - DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) A reconciliation of income tax rate to the effective income tax rate for the nine months ended September 30, 2011 and 2010 is as follows: Nine months ended September 30, Income before income taxes $ $ Statutory income tax rate 25
